Underwood, Judge.
The^Commissioner of the Department of Public Safety appeals an order of the Superior Court of Glynn County directing that Popham be issued a limited driver’s permit following his being charged and pleading guilty to driving with a revoked license. The license was initially suspended under the points suspension system.
The legislature has provided in Code § 68B-311 (a) that a limited driver’s permit may be issued to persons whose licenses have been suspended for (1) accumulating more than fifteen points for traffic violations or (2) conviction under Code § 68B-305 (driving under the influence of drugs or alcohol). There is no legislative authority for the issuance of a limited driver’s permit to a person currently ineligible for a license due to a conviction of driving with a revoked license. Policy determinations as to the qualifications, conditions and limitations for the issuance of motor vehicle driver’s licenses are properly within the purview of the legislature and in the absence of legislative authority the Public Safety Department has no basis for issuing a limited driver’s permit to one *144convicted for driving with a revoked license until such person again becomes eligible for a regular license. Accordingly, it was error for the trial court to order the department to issue the limited driver’s permit in this case.
Argued July 11, 1979
Decided September 4, 1979.
Arthur K. Bolton, Attorney General, Robert S. Stubbs, II, Executive Assistant Attorney General, Don A. Langham, First Assistant Attorney General, John C. Walden, Senior Assistant Attorney General, William B. Hill, Jr., Staff Assistant Attorney General, for appellant.
W. E. Caldwell, for appellee.

Judgment reversed.


McMurray, P. J., and Banke, J., concur.